Order entered December 5, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01207-CR

                    MARCUS BARTHOLOMEW BOOKER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-52028-U

                                          ORDER
       Before the Court is court reporter Sasha S. Brooks’ December 1, 2017 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before December 21, 2017.


                                                     /s/   ADA BROWN
                                                           JUSTICE